An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Rearick on 6/29/2021.
The application has been amended as follows: 
1) Claim 38, line 4, after the term “flame” insert --with--
2) Claim 38, line 5, ‘gas.’ is replaced with --gas, wherein the step of exposing at least one pyrophoric liquid to air occurs at a temperature of 0 °C or lower.—
3) Claim 53, line 1, ‘claim 45’ is replaced by --claim 38--
4) Claim 54, line 1, ‘claim 49’ is replaced by --claim 38--
5) Claim 53, line 2, “a temperature of 0 °C, -20 °C, -40 °C or lower.” is replaced by --a temperature of 0 °C or -20 °C.--
6) Claim 54, line 2, “a temperature of 0 °C, -20 °C, -40 °C or lower.” is replaced by ---a temperature of 0 °C or -40 °C.--
7) Claims 36, 40–43 and 52 are cancelled. 

Allowable Subject Matter
Claims 37–38, 44–51 and 53–54 are allowed.
The following is an examiner’s statement of reasons for allowance:
.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 6/30/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
July 20, 2021